
	

115 S3617 IS: Government Spectrum Valuation Act of 2018
U.S. Senate
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3617
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2018
			Mr. Lee (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the National Telecommunications and Information Administration to determine the value of
			 electromagnetic spectrum assigned or otherwise allocated to Federal
			 entities.
	
	
 1.Short titleThis Act may be cited as the Government Spectrum Valuation Act of 2018. 2.Determination of value of electromagnetic spectrum (a)In generalPart A of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended—
 (1)by redesignating section 105 (47 U.S.C. 904) as section 106; and (2)by inserting after section 104 (47 U.S.C. 903) the following:
					
						105.Determination of value of electromagnetic spectrum
 (a)DefinitionsIn this section— (1)the term Federal entity has the meaning given the term in section 113(l); and
 (2)the term OMB means the Office of Management and Budget. (b)Determination requiredNot later than 1 year after the date of enactment of the Government Spectrum Valuation Act of 2018, and each year thereafter, the NTIA, in consultation with the Commission and OMB, shall determine the value of electromagnetic spectrum assigned or otherwise allocated to each Federal entity as of the date of the determination.
 (c)ScopeThe valuation under subsection (b) shall cover the frequencies between 3 kilohertz and 300 gigahertz.
 (d)Basis for determinationThe NTIA shall base the value determination under subsection (b) on the value that the electromagnetic spectrum would have if the spectrum were reallocated for licensed or unlicensed commercial wireless services.
 (e)Agency report on value of electromagnetic spectrumA Federal entity that has been assigned or otherwise allocated use of electromagnetic spectrum within the range of frequencies described in subsection (c) shall report the value of the spectrum as determined under subsection (b)—
 (1)in the budget of the Federal entity to be included in the budget of the United States Government submitted by the President under section 1105 of title 31, United States Code; and
 (2)in the annual financial statement of the Federal entity required to be filed under section 3515 of title 31, United States Code..
 (b)Technical and conforming amendmentsSection 103(b) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 902(b)) is amended—
 (1)in paragraph (1), by striking section 105(d) and inserting section 106(d); and (2)in paragraph (2), in the matter preceding subparagraph (A), by striking section 105(d) and inserting section 106(d).
